Title: Martha Washington to Abigail Adams, 1 January 1800
From: Washington, Martha
To: Adams, Abigail


				
					My Dear madam—
					Mount vernon January the 1 1800
				
				Accept the thanks of a heart opprest with sorrow but greatfull for your friendly sympathising letter.
				To that almighty power who alone can heal the wounds he inflicts I look for consolation and fortitude
				May you long very long enjoy the happiness you now possess and never know affliction like mine
				with prayers for your happiness / I remain your sincear / Friend
				
					Martha Washington—
				
			